Defendant was indicted for violating the provisions of sec. 3352 of the Revisal, charging that he committed incest, in that he had carnal intercourse with a woman who was the daughter of his half sister. There was evidence tending to prove the act. Defendant requested the court to instruct the jury to return a verdict of not guilty. Denied and defendant excepted. Verdict of guilty. Judgment and appeal.
The sole question presented by defendant's exception to the refusal of his Honor to direct a verdict of not guilty, is whether the daughter of defendant's half sister comes within the language of the statute. Section 3351 defines incest to be carnal intercourse between grandparent and grandchild, parent and child, brother and sister of the half or whole blood. Section 3352 defines the crime to be such intercourse between uncle and niece, nephew and aunt. For obvious reasons, nothing is said of the half or whole blood. The relation of uncle and niece must of necessity be of the half blood, as in all other relations of consanguinity, other than those defined in the preceding section. As here, the daughter of defendant's sister is of course related to him only by the half blood. The fact that the mother of the girl is only half sister of defendant cannot affect the case. To have had such intercourse with her mother — his half sister — would have been incest. The exact question seems to have been decided in S. v. Reedy, 44 Kan. 190, and Shelby v. State,95 Tenn. 152; S. v. Wyman, 59 Vt. 527. We think that defendant and his niece, the daughter of the half sister, are clearly within the statute. There was no error in his Honor's refusal to give the instruction asked. It must be so certified.
No error.
Cited: S. v. Hyman, 164 N.C. 413; S. v. Gulledge, 173 N.C. 747. *Page 376 
(515)